NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



NORMAN KLEIN and ARVILLA KLEIN,              )
                                             )
              Appellants,                    )
                                             )
v.                                           )      Case No. 2D17-2759
                                             )
AVATAR PROPERTY & CASUALTY                   )
INSURANCE COMPANY,                           )
                                             )
              Appellee.                      )
                                             )

Opinion filed April 25, 2018.

Appeal from the Circuit Court for
Hillsborough County; Martha J. Cook,
Judge.

Randall M. Shocett and Daniel A. Norton of
Shochet Law Group, Greenacres, for
Appellants.

Carol M. Rooney of Butler Weihmuller Katz
Craig LLP, Tampa, for Appellee.



PER CURIAM.


              Affirmed.


KELLY, SLEET, and BADALAMENTI, JJ., Concur.